The State of TexasAppellee




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    August 20, 2015

                                  No. 04-15-00247-CR

                                 Cody Hinton SPICER,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 6, Bexar County, Texas
                                Trial Court No. 442082
                    Honorable Wayne A. Christian, Judge Presiding


                                     ORDER
      The Notification of Late Record filed by Michael Stachowitz is deemed MOOT.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court